DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	The Amendment filed Sept. 17, 2021 has been entered. Claims 1-4, 6-7, 9-14, 16-18 and 20-23 are pending. Claims 1 and 9 have been amended. Claims 5, 8, 15 and 19 have been cancelled. Claims 21-23 are new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-14, 16-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (US 2012/0207878 A1; Aug. 16, 2012) in view of Arakelian (US Patent No. 580,541; April 13, 1897).
Regarding claim 1, Miwa discloses a method of producing a yogurt by adding protein glutaminase to raw milk ([0067] Example 1).
Miwa, however, is silent with respect to adding starch to the raw milk as well.
Arakelian discloses a process of preparing a fermented food, such as yogurt, and further teaches that starch is added to raw milk. Arakelian discloses that the starch makes the fermented product very palatable, easily digestible and wholly nutritious (col 1 lines 15-45, claim 2 lines 45-50).
It would have been obvious to one of ordinary skill in the art to add starch to the raw milk in Miwa as taught by Arakelian. Doing so would yield the predictable result of 
Miwa further discloses that the raw milk has a fat content from 0.5% to 1.5%, thus falling within the claimed range of not more than 1.5 wt%, and a protein content of 3.5%, thus falling within the claimed range of not more than 3.5% ([0033] and [0067]; Example 1).
Miwa is directed towards a low-fat or fat free yogurt product. Miwa further teaches that a low-fat yogurt has a fat content of not more than 1.5% by weight and a fat-free yogurt has a fat content of not more than 0.5% by weight ([0045]). Therefore, Miwa teach a low-fat or fat-free yogurt having a fat content of not more than 1.5% by weight, which falls within the claimed range of not more than 1.5% by weight. 
Additionally, Miwa teaches that the obtained yogurt has a protein content ranging from 4.0% to 5.0% by weight ([0055], See Examples), which is slightly higher than the claimed amount of 3.5% by weight. 
It is apparent, however, that the instantly claimed amount of 3.5% and that taught by Miwa are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.

With respect to the amount of starch added, Arakelian discloses that starch is added to raw milk in an amount of 6 to 12 oz. for 12 pints, or 192 oz., of raw milk (col 2 lines 45-50). Therefore, Arakelian discloses adding starch in an amount from 3% to 6% relative to the weight of the raw milk, which falls within the claimed range of 0.1% to 10%. 
It would have been obvious to one of ordinary skill in the art to add starch to the raw milk in Miwa in a similar amount as taught by Arakelian as Arakelian discloses that such amount sufficient for providing a products that is very palatable, easily digestible and wholly nutritious.
With respect to the amount of protein glutaminase added, Miwa teaches that the protein glutaminase is added to the raw milk in an amount of 0.5 to 5 units per 1 g of protein in the raw milk ([0067]), thus falling within the claimed range of 0.05 to 10 units per 1 g of milk protein. 
Regarding claim 2, Miwa discloses that the raw milk has a fat content from 0.5% to 1.5%, thus overlapping the claimed range of not more than 0.5 wt% ([0033] and [0067]; Example 1).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 3-4, while the prior art discloses adding starch to the raw milk as described above, the prior art is silent with respect to the particle size of the starch. 
However, the examiner notes that the exact particle size would have been obvious to one of ordinary skill in the art through routine experimentation. One of ordinary skill in the art could easily vary the particle size of the starch to result in a yogurt having desired characteristics. A larger particle size might not be as palatable as a smaller size. Therefore, the exact particle size is merely an obvious variant over the prior art. 
Regarding claim 6, Arakelian discloses that starch is added to the raw milk in an amount of 6 to 12 oz. for 12 pints, or 192 oz., of raw milk (col 2 lines 45-50). Therefore, Arakelian discloses adding starch in an amount from 3% to 6% relative to the weight of the raw milk, which overlaps the claimed range of 0.5 % to 5%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to one of ordinary skill in the art to add starch to the raw milk in Miwa in a similar amount as taught by Arakelian as Arakelian discloses that 
Regarding claim 7, Arakelian discloses that starch is added to the raw milk in an amount of 6 to 12 oz. for 12 pints, or 192 oz., of raw milk (col 2 lines 45-50). Therefore, Arakelian discloses adding starch in an amount from 3% to 6% relative to the weight of the raw milk, while the instant claim requires an amount of 0.8% to 1%.
However, the examiner notes that it would have been obvious to one of ordinary skill in the art to vary the amount of starch added to the raw milk depending on the desired properties of the end product. Arakelian discloses that the starch makes the fermented product very palatable, easily digestible and wholly nutritious (col 1 lines 15-45, claim 2 lines 45-50) and therefore one of ordinary skill in the art can easily vary the amount of starch through routine experimentation to result in a product having desired palatability, digestibility and nutrition. 
Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, absent a showing of criticality, the amount of starch claimed is merely an obvious variant over the prior art. 
Additionally, it would have been obvious to one of ordinary skill in the art to add starch to the raw milk in Miwa in a similar amount as taught by Arakelian as Arakelian 
Regarding claim 9, Miwa teaches that the protein glutaminase is added to the raw milk in an amount of 0.5 to 5 units per 1 g of protein in the raw milk ([0067]), thus falling within the claimed range of 0.1 to 10 units per 1 g of protein. 
Regarding claim 10, Miwa teaches that the protein glutaminase is added to the raw milk in an amount of 0.5 to 5 units per 1 g of protein in the raw milk ([0067]), thus falling within the claimed range of 0.5 to 10 units per 1 g of protein. 
Regarding claim 11, Miwa teaches that the protein glutaminase is added to the raw milk in an amount of 0.5 to 5 units per 1 g of protein in the raw milk ([0067]), thus overlapping the claimed range of 0.5 to 1 units per 1 g of protein. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 12-14, Miwa discloses that the protein glutaminase is added to the raw milk before fermentation ([0067], Example 1).
Regarding claims 16-18 and 20, Arakelian discloses that the starch is added to the raw milk before fermentation (col 1 lines 15-45) and therefore it would have been obvious to add starch to the raw milk of Miwa before fermentation for the same reasons as stated above. 
Regarding claim 21, Miwa teaches that the protein glutaminase is added to the raw milk in an amount of 0.5 to 5 units per 1 g of protein in the raw milk ([0067]), thus falling within the claimed range of 0.1 to 5 units per 1 g of milk protein. 
Regarding claim 22, Arakelian discloses that starch is added to the raw milk in an amount of 6 to 12 oz. for 12 pints, or 192 oz., of raw milk (col 2 lines 45-50). Therefore, Arakelian discloses adding starch in an amount from 3% to 6% relative to the weight of the raw milk, while the instant claim requires an amount of 0.1% to 1%.
However, the examiner notes that it would have been obvious to one of ordinary skill in the art to vary the amount of starch added to the raw milk depending on the desired properties of the end product. Arakelian discloses that the starch makes the fermented product very palatable, easily digestible and wholly nutritious (col 1 lines 15-45, claim 2 lines 45-50) and therefore one of ordinary skill in the art can easily vary the amount of starch through routine experimentation to result in a product having desired palatability, digestibility and nutrition. 
Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, absent a showing of criticality, the amount of starch claimed is merely an obvious variant over the prior art. 
Additionally, it would have been obvious to one of ordinary skill in the art to add starch to the raw milk in Miwa in a similar amount as taught by Arakelian as Arakelian discloses that such amount sufficient for providing a products that is very palatable, easily digestible and wholly nutritious.
Regarding claim 23, Arakelian discloses that starch is added to the raw milk in an amount of 6 to 12 oz. for 12 pints, or 192 oz., of raw milk (col 2 lines 45-50). Therefore, Arakelian discloses adding starch in an amount from 3% to 6% relative to the weight of the raw milk, while the instant claim requires an amount of 0.5% to 1%.
However, the examiner notes that it would have been obvious to one of ordinary skill in the art to vary the amount of starch added to the raw milk depending on the desired properties of the end product. Arakelian discloses that the starch makes the fermented product very palatable, easily digestible and wholly nutritious (col 1 lines 15-45, claim 2 lines 45-50) and therefore one of ordinary skill in the art can easily vary the amount of starch through routine experimentation to result in a product having desired palatability, digestibility and nutrition. 
Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, absent a showing of criticality, the amount of starch claimed is merely an obvious variant over the prior art. 
Additionally, it would have been obvious to one of ordinary skill in the art to add starch to the raw milk in Miwa in a similar amount as taught by Arakelian as Arakelian discloses that such amount sufficient for providing a products that is very palatable, easily digestible and wholly nutritious.


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
In response to applicant's argument in pages 7-8 that the prior art has no mention of suppressed syneresis and superior shape retainability through the combined addition of protein glutaminase and starch, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Miwa is directed towards providing a rich and creamy texture yogurt that has protein glutaminase. Arakelian uses starch to increase palatability of a yogurt. Therefore, both Miwa and Arakelian recognize the importance of yogurt having a known creamy and rich taste/texture and combining the two would expectedly result in a yogurt having a well-known rich and creamy texture, or shape retainability. 
Applicant further argues on pages 8-12 that Miwa teaches an obtained yogurt having a protein content outside the claimed range. As stated above in the rejection, the examiner acknowledges that the protein content in Miwa is slightly higher than the claimed amount. 
Miwa teaches that the obtained yogurt has a protein content ranging from 4.0% to 5.0% by weight ([0055], See Examples), which is slightly higher than the claimed amount of 3.5% by weight. 
In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 4.0% disclosed by Miwa and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 3.5% disclosed in the present claims is but an obvious variant of the amounts disclosed in Miwa, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Therefore, for the reasons stated above, one of ordinary skill in the art would expected a yogurt having a protein content of 4.0% to have the same properties as a yogurt having a protein content of 3.5%, and thus the claimed amount is merely an obvious variant over the prior art. 
Applicant further argues unexpected results showing data from the instant specification that provides a direct comparison with Miwa. Applicant states that raw milk with a protein content higher than 3.5% produces unexpected results and that the combination of PG with starch produces unexpected results. Applicant specifically points to Table 3 in the instant specification to show that yogurt having a protein content 
This is not found persuasive for a variety of reasons. The examiner is relying upon the teachings in Miwa as the primary reference. Miwa teaches a yogurt having a higher amount of protein than what is claimed, 4.0% versus 3.5%, and teaches the present of PG in the yogurt. Applicant states that the unexpected results are due to the combination of PG and starch in a yogurt having not more than 3.5% protein. However, applicant has not compared the closest prior art, which teaches a yogurt composition comprising 4.0% protein in combination with PG. 
The data presented by applicant to show unexpected results only uses one example at 3.8% protein (Table 3), which doesn’t include PG or starch. There are no other examples at a higher protein content that also contain PG and starch. Therefore, the alleged unexpected results are not found persuasive as applicant has not compared the closest prior art to the claimed invention to show that the product of the prior art does not possess the same properties as the claimed invention to result in a preferred yogurt evaluation. 
As stated in MPEP 716.02: Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) 
MPEP 716.02(d): To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
MPEP 716.02(e): An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
In the instant case, Miwa is directed towards providing a rich and creamy texture yogurt that has protein glutaminase. Arakelian uses starch to increase palatability of a yogurt. Therefore, both Miwa and Arakelian recognize the importance of yogurt having a known creamy and rich taste/texture and combining the two would expectedly result in a yogurt having a well-known rich and creamy texture, or shape retainability with increased palatability. 
Additionally, as stated above, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejection is maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791